DETAILED ACTION
Response to Amendment
A Reply was filed 20 May 2022.  Claims 1, 3, 5-11, and 13-20 are pending.  Claims 3, 5-8, 11, and 13-20 are withdrawn.

Rejoinder
Claim 1 is directed to an allowable apparatus.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims directed to the process of using an allowable apparatus, which were previously withdrawn from consideration as a result of a restriction requirement, are to be rejoined and fully examined for patentability under 37 CFR 1.104.  Thus, all withdrawn pending claims have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the prior restriction requirement (set forth in the Office action mailed 10 February 2021) is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  Also see MPEP § 804.01.


Allowable Subject Matter
Claims 1, 3, 5-11, and 13-20 are allowable over the prior art of record. 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646